Citation Nr: 0109667	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94 03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991, with prior reserve service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating 
decision of the veteran which denied service connection for a 
back disorder and for a right arm disorder.  The veteran 
appealed.  A hearing was held before the undersigned Board 
Member, at the RO, in February 1994.

In January 1996, the Board issued a decision denying service 
connection for a back disorder; that issue is no longer 
before the Board.  Also in January 1996, the Board remanded 
to the RO the issue of service connection for a right arm 
disorder for further development.  After the RO's continued 
denial of the issue remaining on appeal, the matter has since 
been returned to the Board for further appellate 
consideration.


REMAND

The veteran and his representative contend that service 
connection is warranted for a right arm disorder.  
Specifically, they contend that the veteran suffers from 
radial tunnel syndrome as a result of carrying heavy loads 
and pounding tent pegs, while participating in Desert Storm 
activities.

In the January 1996 remand, the Board requested that the 
veteran undergo an examination of his right arm, and that 
opinions be offered by the examiner as to the nature and 
etiology of any disorders found during that examination, and 
as to the probability that any diagnosed right arm disorder 
had its onset during service.  Although the veteran was given 
a VA examination of his right arm in April 1999, and was 
diagnosed with mild radial tunnel syndrome, the examiner 
offered no opinions as to the etiology of this disorder, and 
the probability that it has its onset in service.  As such, 
another examination must be undertaken in order to complete 
the development required by the 1996 remand.  A Board remand 
confers upon the veteran the right to compliance with the 
Remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran is hereby advised that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo medical 
evaluation, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board notes that the veteran appears to be under the 
impression, as per his letter of September 1998, that private 
physicians that have treated him in the past would be 
reluctant to release his medical records to VA.  While these 
doctors cannot be compelled to release their private medical 
information, the veteran is again encouraged to provide the 
names of all private physicians who have treated him for this 
condition, as after the RO has obtained waivers from the 
veteran, it is likely that these physicians will release 
their medical records to VA. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board points out that the actions noted above are 
considered consistent with the duties imposed by the Act.  On 
remand, however, the RO should not only undertake the 
requested development, but should undertake any other 
development and/or notification action deemed warranted by 
the Act.  

The Board regrets that an additional remand will further 
delay a decision in this matter, but finds that such action 
is necessary to ensure that the appellant is given every 
consideration in the claim on appeal.  Accordingly, this 
matter is hereby REMANDED to the RO for the following action:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from any 
source(s) or facility(ies) identified 
by the veteran, that are not already 
of record, to specifically include any 
further medical records from VA 
Hospitals in St. Louis, Mo., Poplar 
Bluff, Mo., Big Spring, Tx., and 
Dallas, Tx.  The RO should also obtain 
medical records from any other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

2. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA examination to determine 
the current nature, extent, and 
etiology of any current right arm 
disorder.  All necessary tests and 
studies should be accomplished, and 
all clinical findings set forth in 
detail.  The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to and 
be reviewed by the examiner.  
Following review of the veteran's 
pertinent medical history and 
examination of the veteran, the 
physician should offer an opinion, 
with respect to each diagnosed right 
arm disorder, as to whether it is as 
least as likely as not that such 
condition originated or was aggravated 
during the veteran's military service.  
All examination findings, along with 
the complete rationale for each 
opinion offered and conclusion 
reached, should be set forth in a 
typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
yields competent medical evidence of a 
nexus between any current right arm 
disorder and the veteran's active 
military service, the veteran and his 
representative should be advised that 
such evidence is needed to support the 
claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
claim for service connection of a 
right arm disorder in light of all 
pertinent evidence and legal 
authority, to include that cited to 
herein.  In considering the claim on 
the merits, the RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

7. If the benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims 
file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


